Citation Nr: 1738846	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-26 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 17, 2010.

2.  Entitlement to an increased evaluation in excess of 70 percent for PTSD on or after May 17, 2010.

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, IL.  

The Veteran filed a motion to reopen a claim for service connection for PTSD in December 2000.  After a series of decisions by the RO and Board, the Veteran was granted service connection and a 30% rating for PTSD in April 2008.  

The Veteran filed a notice of disagreement with the 30% rating and raised the issue of unemployability in January 2009.  In July 2011, during the pendency of the appeal, the RO granted a rating of 50% for PTSD, prior to May 17, 2010 (from December 2000), and 70% thereafter.   

The July 2011 decision constitutes a partial grant of the benefits sought on appeal.  The issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  The Veteran was denied TDIU in a July 2013 rating decision.  The appeal is now properly before the Board.


FINDINGS OF FACT

1.  Throughout the period at issue the Veteran's posttraumatic stress disorder is manifested by occupational and social impairment with deficiencies in most areas including work, family relationships, judgment and mood due to symptoms such as depressed mood, anxiety, anger, irritability, concentration difficulty, sleep difficulty, active and passive suicidal ideation, memory impairment, and occasional danger to himself and others, but not by total occupational and social impairment.

2.  The Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.

CONCLUSIONS OF LAW

1.  Prior to May 17, 2010, posttraumatic stress disorder was 70 percent disabling.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411.

2.  Posttraumatic stress disorder is no more than 70 percent disabling.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for entitlement to TDIU are met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

In addition, the Board finds that the duty to assist the Veteran has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports.  The claims will be adjudicated based on the evidence of record.

II.  Initial Rating

i.  Applicable Law

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code provides that PTSD should be rated under the general rating formula for evaluating psychiatric disabilities other than eating disorders.  

Under the general formula, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has already been assigned staged ratings for PTSD.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2016).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

ii.  Facts and Findings

The Veteran contends that he is entitled to a rating in excess of 50 percent for his service-connected PTSD prior to May 17, 2010, and a rating in excess of 70 percent from May 17, 2010. 

After carefully reviewing the record, the Board finds that the overall social and occupational impairment caused by the Veteran's posttraumatic stress disorder most nearly approximates impairment warranting a 70 percent evaluation throughout the period at issue.  A higher evaluation is not warranted.

In March 2001, the Veteran participated in a group session with no indication of suicidal ideation or homicidal ideation.  The Veteran talked about fear that he will lose his 9 year old son, and stated he had been depressed and will see a psychiatrist.  On that same day, the Veteran reported to a psychiatrist that he was depressed, socially isolative, and experienced indecisiveness, restlessness, variable sleep, occasional auditory hallucinations and suicidal thoughts.  It was noted he was not suicidal at the time.  The Veteran stated he occasionally went to the store with his wife.

Though not always found upon examination, the Veteran's reported symptoms of variable sleep, social isolation, suicidal ideation and occasional auditory (and visual) hallucinations are relatively consistent throughout the period at issue.  Similarly, the Veteran has repeatedly reported memory difficulties.

For example, on VA examination in March 2002, the Veteran reported mood swings which may last for days, during which he thinks about death, especially of his family.  When thinking of Vietnam his concentration will become very poor and depression starts.   He reported having no friends, and none since the service.  He reported he is no longer working and on disability through the Social Security Administration.  The Veteran also reported broken sleep, intrusive thoughts all of the time and frequent suicidal thoughts, but did not believe he was in imminent danger of committing suicide.  As part of a social survey associated with this examination, the Veteran reported having a rocky relationship with his children and wife.  He contended this stems from his PTSD.

The VA examiner reported the Veteran was neat and clean, oriented to time, place and person and was cognizant of the reason for the examination.  The examiner noted the Veteran was logical, coherent, responsive, pleasant and cooperative.  The Veteran's affect was sad and flat.  No hallucinations, delusions, psychoses or organic brain syndrome were present.  The Veteran appeared very depressed, but no excessive anxiety was present.  The examiner concurred with the Veteran that suicidal thoughts existed, but that the Veteran did not appear imminently suicidal.  The examiner noted that no homicidal thoughts were expressed.  Judgement was intact and abstraction ability was normal, but attention, concentration and short-term memory were poor.  The Veteran could follow a chain of simple directions.  

The examiner opined the Veteran has longstanding major depressive disorder and PTSD.  The examiner noted the "two illnesses started fairly close together in time, but the examiner suspects that the two are actually independent illness", but also noted that they frequently trigger each other and are difficult to tell apart.  The examiner assigned a GAF score of 40, but noted that if only PTSD were considered, the GAF would be 60.

On VA examination in March 2008, the Veteran's chief complaints were having sleep difficulties, a bad temper and feeling jumpy.  Symptoms included decreased interest in activities, not liking getting close to people emotionally, decreased patience, exaggerated startle response, a worse temper and difficulty concentrating.  The Veteran reported he spends most days sitting in his house, reiterating that he does not like to be around people.  He expressed interest in several activities including investigating haunted houses and the group activity of rabbit hunting.  He reported having no close friends, but has frequent contact with an uncle and cousins.  He also reported a good relationship with his children, but that he was divorced.  The examiner noted the Veteran was admitted into an in-patient alcohol treatment program, approximately one year prior.  The Veteran stated that he no longer engages in regular therapy because of the distance and that his last therapy visit was approximately one year prior.

The examiner noted the Veteran was adequately groomed, cooperative, polite, mild mannered and answered questions thoughtfully.  The Veteran's mood was euthymic, with an affect congruent to mood.  The Veteran was alert and oriented, except he got the date wrong by one day, as he did in his 2002 VA examination. The examiner found the Veteran's thought processes were clear and goal directed.  The examiner noted no evidence of perceptual disturbances during the interview, but the Veteran reported having visual hallucinations of rats running across the floor from time to time.  The Veteran's immediate memory was normal, but only able to recall one of three items on the intermediate and delayed memory tasks.  Attention and concentration were adequate and impulse control appeared to be within normal limits.  Verbal abstract reasoning skills were fair.  Insight and judgement were intact and the Veteran was able to complete activities of daily living congruent with his age cohort.  The examiner noted the Veteran appeared able to manage VA benefits. The examiner was not able to determine the exact source of the Veteran's symptoms but opined that they are more likely than not attributed to his verified PTSD stressor.

The examiner stated the Veteran's symptoms are causing significant impairment of his social and occupation functioning, but then said he was unable to comment on the impact PTSD has on the Veteran's occupational functioning.  The examiner then assigned a GAF score of 55 "based on moderate difficulty in social functioning". The examiner said this score would be the same if based solely on PTSD.

In treatment notes from November 2008, the Veteran continued to complain of low mood and chronic sleep disturbance and that he suffers from disabling panic attacks.  A mental status exam revealed the Veteran was alert and oriented.  His mood was rather depressed with sad, but blunted, affect.  No suicidal or homicidal ideation was noted, with no frank psychotic symptoms.  The Veteran's memory was grossly intact, and his insight and judgement were considered adequate.  The examiner couldn't rule out a conversion diagnosis and assigned a GAF score of 45.

Treatment notes from a week later continued a similar evaluation except with the addition of moderate-severe depression and somatization disorder diagnoses, and the removal of dissociative disorder as a diagnosis.  The Veteran did not report any hallucinations and there was no current evidence of thought disorder.  The Veteran reported being out in the community 3-4 times a week, including driving to a cemetery to do paranormal research.  His prognosis was noted as fair.  The examiner noted that any expression of suicidal ideation or homicidal ideation should be taken seriously in this Veteran, but was not at a high risk at this time.  The examiner assigned a GAF score of 45.

Treatment notes from September 2009 revealed fair grooming and appearance congruent with the Veteran's age. The Veteran was able to recall one of three objects at five minutes.  He denied hallucinations, suicidal ideation and homicidal ideation.  Judgement and insight was fair.  Veteran reported minimal contact with his children and wife, but sleep had been good.  He was seeing a psychiatrist regularly at a VA facility.  The Veteran denied feelings of hopelessness or guilt.  When asked how he gets along day to day, he stated, "I do it all by myself." The Veteran reported a good relationship with his uncle and cousin, but otherwise lacked social contact and supported, as he had minimal contact with his wife and children.  The examiner stated that it appeared the Veteran has a dissociative disorder, in addition to his PTSD.  The examiner noted treatment "is aimed at preventing patient self-harm" and assigned the Veteran a GAF score of 55.  The examiner also noted that the Veteran did not appear to be malingering. 

In May 2010 the Veteran reported not sleeping well, having a very irritated mood and "anxiety attack in sleep".  Later that year, in November, the Veteran reported losing two very good friends which added to his feelings of depression.

In May 2011 the Veteran reported an improved mood and decreased visual hallucinations of bugs and rats.  A mental status examination revealed the Veteran was less anxious, calm, cooperative and pleasant.  His affect was full in range, with some insight and fair judgment.  He was noted to have intact cognition, attention and memory.  The examiner noted hallucinations were dissipating with treatment.  The examiner recommended the Veteran remained inpatient until he began a substance abuse rehabilitation treatment program given "his current psychotic symptoms and recent suicidal thoughts with intent and plan to carry through there with while hospitalized".   The examiner diagnosed the veteran with PTSD, alcohol disorder, depressive disorder not otherwise specified (NOS) and psychotic disorder NOS, and assigned a GAF score of 40.

The treatment notes continue to reveal relatively consistent symptoms with improvement over time, including additional substance abuse rehabilitation.  For example, in February 2014 the Veteran reported "doing really good" when asked about being suicidal.  He denied suicidal ideation and hallucinations, and sleep was noted as fair.  However, in July 2014 the Veteran reported homicidal thoughts.  Less than two weeks later the veteran denied suicidal and homicidal ideation.  He was offered inpatient care, but declined. 

In January 2015 it was noted that the Veteran's "cognitive functioning does not appear to impact veteran's care and/or safety."  In May 2015 he contacted a suicidal prevention hotline expressing suicidal ideation with intent, but the follow week the Veteran denied suicidal ideation.  Since June 2015 the Veteran has repeatedly denied hallucinations and suicidal ideation or they were noted to be absent.  In August 2016 the Veteran did not attend a scheduled appointment and it was written that he was noted not to be deemed a high risk.

On examination in January 2017, the Veteran reported spending time with his family over the recent holidays and that he enjoys seeing his family.  In compliance with the prior Board remand, the Veteran was asked about and discussed his paranormal investigations which he reported "has never been employment."  The examiner noted the Veteran "does research on line about places that are haunted and tries to find explanations", and that the Veteran "does not consider this a hobby, but rather calls it his 'research'".  The "Veteran reported that he has written a book (Maveric Ghost Hunter) and he is currently 200+ pages into his 2nd book".

The Veteran reported independence in activities of daily living and instrumental activities of daily living, but also reported having "a housekeeper that comes over 5 days a week for 3 hours. She takes me to do any running.  She does my shopping and laundry."  The Veteran reported being able to prepare basic microwave meals, but no longer uses the oven because he has a problem forgetting that it is on.  The Veteran also reported a period of getting lost several months prior, which the examiner noted was corroborated by a November 29, 2016 treatment note.

The Veteran denied suicidal ideation and was considered "future oriented as evidenced by plans to attend meeting this month for paranormal investigators."  He reported averaging five hours of sleep with near nightly nightmares.  The Veteran reported that his attention span was not as good as it used to be.  

The Veteran reported a "longstanding history of problematic drinking since the early 1970s", but last drink about a year and a half prior.  The examiner noted "veteran had a period of problematic drinking, resulting in the current diagnosis of Alcohol Use Disorder, In Sustained Remission (per his self report)."  The Veteran denied illicit drug use.

The examiner observed that the Veteran was forty five minutes early to his interview, clean, adequately groomed and casually dressed in weather appropriate clothing.  "His thoughts were clear, logical, and well organized.  Answers to questions were clear and consistent with information found in the medical record.  No evidence of loosening of associations or disturbed thought processes.  Affect was slightly flat. He was directly asked and denied any suicidal or homicidal ideation. Insight and judgment appeared intact.  Veteran was generally cooperative and easy to engage throughout the interview."

The examiner opined the "Veteran's symptoms of PTSD result in moderate social and occupational functioning.  He prefers to be alone.  He has a history of irritability and low mood.  He has ongoing sleep disturbance and concentration difficulties.  He does not endorse psychotic symptoms, thought disorder, impulse control problems, or ritualistic behaviors.  He continues to engage in activities that interest him (e.g., paranormal research) and he continues to have some important relationships in his life (especially his grandchildren)."  The examiner also stated that a diagnosis of "Unspecified Neurocognitive Disorder is listed to account for his increased complaints of memory impairment.  It is worth noting that the etiology of his memory concerns is yet to be determined."

The Board finds that this report and the other VA examinations, which were based on an in-person interviews and thorough review of the Veteran's medical history, to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the Board considers medical evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions).

Despite a possible inconsistency with regard to the amount of friends the Veteran may have had during the period at issue, the Board finds the Veteran to be a reliable historian.

The Board finds that the Veteran's symptoms have remained relatively consistent throughout the period on appeal, and a 70 percent rating is warranted for this entire period.  The evidence of record reflects the Veteran's PTSD has been manifested by continuing depressed mood, anxiety, anger, irritability, concentration difficulty, sleep difficulty, active and passive suicidal ideation, memory impairment, and that he may be an occasional danger to himself and others.   See Bankhead v. Shulkin, 29 Vet. App. 10 (2017) (addressing types of suicidal ideation and the need to differentiate between ideation and risk of self-harm).   

Such symptomatology more nearly approximates a 70 percent rating.  Most of these symptoms are contemplated under the 70 percent criteria.  His reports of hallucinations have been attributed to psychosis rather than PTSD.  Further, his homicidial thoughts were brief and danger to self was rare.  The Veteran's disability picture does not more nearly approximate the criteria required for the 100% rating.  38 C.F.R. § 4.7 (2016).  The Veteran is not totally occupationally and socially impaired.  As noted above, the Veteran has maintained social relationships with his family and is involved in group activities with non-family members.  Additionally, the Veteran is able to conduct research and write.  Furthermore, the Veteran is able to perform many activities of daily living, including maintaining personal hygiene, and is generally orientated to time and place.  In sum, the Veteran's disability picture is not one of total impairment.

Accordingly, the Board finds that a 70 percent, but no higher, rating for PTSD is warranted for the entire period on appeal.

After reviewing the entire record, the evidence shows that the overall impairment caused by the Veteran's PTSD symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas.  Therefore, a rating of 70 percent, but not higher, is warranted throughout the period at issue.

TDIU

The Veteran contends he has been unable to secure or maintain substantially gainful employment due to his service-connected disabilities.   

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation".  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability.  38 C.F.R. § 4.16(a).  When two or more disabilities are treated as one, the ratings for those disabilities are combined using the combined ratings table.  38 C.F.R. § 4.25.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16(a).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran meets the threshold requirements for TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran is service-connected for PTSD rated as 70 percent disabling, as granted herein, and diabetes mellitus (type II) rated as 20 percent disabling.  Accordingly, the remaining question is whether he is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  

An October 2015 diabetic foot exam revealed abnormalities that could be accommodated with therapeutic footwear and orthosis (braces).  However, the examiner did not list or opine any functional. 

A review of the record reveals the Veteran was found to be disabled as of July 1998, for Social Security Administration (SSA) purposes, due to a primary diagnosis of anxiety related disorders and a secondary diagnosis of disorders of back.  See SSA Disability Determination and Transmittal, June 1999.  However, a SSA psychiatric review reveals the Veteran met SSA's medical criteria for disability via his psychiatric impairments alone (PTSD and major depression).  See May 2009 Psychiatric Review Technique.   The Veteran met the requirements of disability, because an SSA examiner found the Veteran had: 1) recurrent and intrusive recollections of a traumatic experience, which are a source of marked distress; 2) a marked restriction of activities of daily living; and 3) deficiencies of concentration, persistence or pace resulting in frequent failure to complete tasks in a timely manner (in work settings or elsewhere).  See May 2009 Psychiatric Review Technique; 20 C.F.R. Part 404, Appendix 1 to Subpart P at 12.06 (1999).

The Board notes that the definitions and requirements of disability for VA and SSA differ, and a finding of disability by SSA does not bind VA.  However, in the present case, such a finding supports the Veteran's claim for TDIU as it is consistent with other evidence of record.  

The Veteran has reported ongoing problems maintaining and establishing relationships.  In particular the Veteran has reported a preference for being alone and anger issues.  The Veteran has reported he has been unemployed since 1998. 

In a January 2009 notice of disagreement, the Veteran stated "[m]y psychiatrist, Dr. [RA], had informed me that I was unemployable due to P.T.S.D."  The Veteran reported in March 2008, that he last saw Dr. RA at Jefferson Barracks Behavioral Health (St. Louis, MO VAMC) approximately a year prior.  The Board has reviewed the Veteran's treatment records, and other records in the claim file, and located treatment notes from Dr. RA.  However, the most recent of these notes is from January 2004, years prior to when the Veteran reported last seeing Dr. RA. 

The Board previously requested all of the Veteran's VA records and did not receive more recent treatment records from Dr. RA.  However, the Veteran is competent to report what his doctor told him.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, a treatment note from January 10, 2006 indicates the Veteran requested a referral to see Dr. RA again.  Similarly, a July 21, 2011 note indicates the Veteran used to see Dr. RA and wants to see him again.  

In light of the above, the Board finds the Veteran credible in his report that he was advised by Dr. RA that he was unemployable due to PTSD.  

The Board has considered the credible statements of the Veteran in regard to his employability, his treatment records and VA examinations.  In light of these statements and records, the Board finds that the Veteran was unable to obtain or retain substantially gainful employment as a result of his service-connected disabilities.



ORDER

1.  Entitlement to a 70 percent rating for posttraumatic stress disorder prior to May 17, 2010 is granted.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD is denied.

3.  Entitlement to TDIU is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


